3011. F. A. Taylor, ksgo 2


              aPleasa adviso whether or not tha apaolal      pro-
       bata judge la to be paid on a per diem baeia in ‘aooordanoa
       with th0 MlarY lidtO     above dated,      and ii no paid, how
       la thn per diem to be flgurad when aomo itam or work ia
       dono on a probate oar@ bn revaral     dlrterent   daya but only
       a vary amall portion   of aaoh day la taken up by the
       lpeoial Judgr in oonnaotion with tha probato oaae.
               “Thara ara al60 ravoral    rktutaa   whloh provldr
       for tha.?eea    of the oounty judge whloh are oollooted
       from fha latatea administered.         Aa you know thaaa
       iaaa are now oolleatad      as providad for in naid
       artlolaa    but inrtead   of being pald to the ;un;nludgr
       are paid Into the oriloera*       salary rund.
       appear to ma that the earlart        and moat equitable    way
              y the apeolal    oounty fudga In probate     oasea would
       be
       to r o allow him the amount cb the regularly         earned teea
      -whloh would be payable to a oountp judga who woe not
       on a salary baaia.
            “1 will appreolata    gou letting  me have an opinion
      on same at your earliest     oonvenianoe  aa I am dthholdlng
      payment of aeveral    olaima pending reoaipt   or advise from
      You.’
             In Opinion No. 04572,      tbla department    ha8 hareto-
lore ruled on a almilar     question    regarding    the oompanaatlon
or a special    probate judge appointed       by the Governor In ao-
aordanoa with the provlrlons       of Artlole    1932, Vernon*s AB-
notated  Civil   Statutea.   iie enolosr    a copy of said opinion
ror your oonvrnlsnce.
           In view OS Artiole     1932, Vernon*a Annotated Civil
Statutea,  It le our opinion that the speolal          judge appointed
by the GovOrBOr in probate cases is entitled           to reodve       the
same ompensation    per diem as the regular        judge, for every
day that such special     judge aervee in that oapaoity.            1~
other worda when the annual salary       of the regular      judge la
Four Thousand Two Hundred and Fifty        (#4,250.00)     Dollars,     the
spealal  judge,  appointed   by the Governor,      serving   In probate
matters would be entltled      to the same oompepsnsatlon per diem
as the regular   judge ior each day that such apeolal            judge
served in that oapaoity.       To arrive  at this amount the ennual
                                                                                       865




salary    or thr regular   judge at the time tha apeolal    judge
served    should b0 divided    by 585 and the quotient  multiplied
by tba    number of days aotuelly    earvsd by thr~ 8p@OiOl judge.
             Ydu rtate in ertrot             that th8 rproial         judge doer
8oaa work 00 a probate cam on wveral                      dlftrreat     day8 but
only a vary 88011 portlon               or eaoh day 18 takm up by the
rpaolal     udge in oonnrotion            with the prob8to aa8o.             By thir
statamen t it 18 apparent             that you ralre the qurstion              or
whether or not the speoial               judge 8houl.d be oo%pentiated for
his 83rviOe8 for a full            day whore aap 8ubrtantial               88niOe
13 rendered when in raOt the sprclal                    judgr work8 only a
fraotlon    of a day.        Generally       speaking     thr law does not
reoognlro    fraotion8       0r dayr;        and when it provide8 a por
dlen cozpenration        for the tlae neoersarily               devoted to :he
dutie8    of an Offloe,        thr offiorr        in entitled       to this daily
ooffipeaeatfon for 3aoh day on whloh it bsoomesnsoei8sary                        for
hla to perrorn any subetantlal                 orrioial     sdrvlo8,     ii ha
doe8 p3rrox-m the 8~,             regardless        or the tine oooupied          in
it6 p0rr~rrlanoe.         (ser oaae or Dallas Cwnty '18. Reynolds,
199 9. H. 702).                                                            .
                                   ,c I
              Therefore,      it le our opinion that the epeolal
 judge would be sntitled            to the per dlaFI cospensation              for
aaoh day on wClch lt beuoms                 ueoeasary      for him to p0rrorm
any substantial       orfioiei        lervice,      if he dooe p0rrOm tha
 8ama rogaxlleae      of the t:iae ocougiad in fts pmformence.
                                                  Youra -fary truly




                                                        Ardell    willianu
                                                                  Assistant

A.f:PY
nod
r0